Exhibit 10.14




 
Dated  16 FEBRUARY 2007

 
(1)  PROPERTY INVESTMENT EXCHANGE LIMITED
 
– and –
 
(2)  PAUL MARPLES


 


 
EXECUTIVE SERVICE CONTRACT
 
Subject to Contract


 
GIBSON, DUNN & CRUTCHER LLP
__________
 
Telephone House
 
2-4 Temple Avenue, London EC4Y 0HB
 
020 7071 4000           020 7071 4244  Fax
 
 
 
 




--------------------------------------------------------------------------------


 
 
CONTENTS
 
Clause
Subject Matter
Page

 
1.
DEFINITIONS 
1

2.
COMMENCEMENT 
1

3.
ROLE AND RESPONSIBILITIES 
2

4.
DIRECTORSHIPS 
3

5.
TIME COMMITMENT 
3

6.
OUTSIDE BUSINESS INTERESTS 
4

7.
SALARY 
4

8.
BONUS 
4

9.
BENEFITS 
5

10.
INSURANCE BENEFITS 
6

11.
VACATION 
7

12.
SICKNESS 
7

13.
BUSINESS EXPENSES 
7

14.
CONFIDENTIAL INFORMATION 
7

15.
DATA PROTECTION 
9

16.
INTELLECTUAL PROPERTY 
9

17.
DURATION AND TERMINATION 
10

18.
GARDEN LEAVE 
11

19.
PAYMENT IN LIEU OF NOTICE 
11

20.
OBLIGATIONS ON TERMINATION 
12

21.
RESTRICTIONS AFTER TERMINATION 
13

22.
DEFINITIONS 
14

23.
RECONSTRUCTION AND AMALGAMATION 
15

24.
DISCIPLINARY AND GRIEVANCE PROCEDURES 
15

25.
NOTICES 
16

26.
ENTIRE AGREEMENT AND PREVIOUS CONTRACTS                                
16

27.
PROPER LAW 
17

28.
CONSTRUCTION 
17

 
 
 
i
 

--------------------------------------------------------------------------------

 



 
EXECUTIVE SERVICE CONTRACT
 
DATE OF CONTRACT: 16 FEBRUARY 2007
 
PARTIES:
 
(1)
PROPERTY INVESTMENT EXCHANGE LIMITED, whose registered office is at 25 Harley
Street, London, W1G 9BR (the "Company"); and

 
(2)
PAUL MARPLES, of 115 Palewell Park, London SW14 8JJ (the "Executive").

 
THE FOLLOWING TERMS HAVE BEEN AGREED BETWEEN THE PARTIES:
 
1.  
DEFINITIONS

 
In this agreement (unless the context requires otherwise):
 
"Board" means the board of directors from time to time of the Company (including
any committee of the board duly appointed by it);
 
"Commencement Date" means the date of this Agreement;
 
"CoStar" means CoStar Group, Inc.;
 
"Family Member" means the Executive, his spouse, cohabitee, child, stepchild or
parent;
 
"FOCUS" means FOCUS Information Limited;
 
"Group Company" means the Company, CoStar or any subsidiary undertaking (as
defined in section 258 of the Companies Act 1985) or associated company (as
defined in sections 416 et seq. of the Income and Corporation Taxes Act 1988) of
CoStar and "Group Companies" means all of them;
 
"HMRC" means Her Majesty's Revenue & Customs and, where relevant, any
predecessor body which carried out part of its functions;
 
2.  
COMMENCEMENT

 
2.1  
The Executive's employment on the terms of this agreement (the "Appointment")
shall commence on the Commencement Date.

 
2.2  
The Executive's period of employment with the Company began on 1 September 2000.

 
2.3  
The Executive represents and warrants to the Company that he is neither
prevented nor restricted by any court order or any obligation to any third party
(whether express or implied) from entering into this agreement or performing any
of his obligations under it and undertakes to indemnify the Company against any
claims, costs, damages, liabilities or expenses which the Company may incur as a
result of any claim that he is in breach of any such obligations.

 
 
 

--------------------------------------------------------------------------------

 
 
2.4  
The Executive has been provided with details of any rules, policies and
procedures appropriate to his employment.  These do not form part of the
Executive's contract of employment with the Company.  To the extent that there
is a conflict between the terms of this agreement and any such rules, policies
or procedures then this agreement shall prevail.

 
3.  
ROLE AND RESPONSIBILITIES

 
3.1  
The Executive shall perform the duties of European Product Director or such
other role as the Board, acting by the Chief Executive Officer or such other
officer as the Board determines ("CEO"), may consider appropriate.

 
3.2  
The Executive shall:

 
3.2.1  
devote the whole of his working time and attention to the duties assigned to him

 
3.2.2  
faithfully and diligently serve the Company (and all Group Companies);

 
3.2.3  
use his best endeavours to promote and protect the interests of the Company (and
all Group Companies);

 
3.2.4  
comply with his fiduciary duties;

 
3.2.5  
obey all reasonable and lawful directions given to him by or under the authority
of the Board and the CEO;

 
3.2.6  
perform services for and hold offices in any Group Company without additional
remuneration (except as otherwise agreed);

 
3.2.7  
carry out his duties and exercise his powers jointly with such person or persons
as the Board may appoint to act jointly with him;

 
3.2.8  
work at such of the Company's offices within the Greater London Metropolitan
area as the Board may from time to time require;

 
3.2.9  
travel to such places (whether in or outside the United Kingdom) by such means
and on such occasions as the Board may from time to time require;

 
3.2.10  
make such reports to the CEO, the Board and the board of directors of the
Company's holding company on any matters concerning the affairs of the Company
or any Group Company as are reasonably required;

 
3.2.11  
not enter into any arrangement on behalf of any Group Company which is outside
its normal course of business or his normal duties or which contains unusual or
onerous terms;

 
3.2.12  
comply with any code of practice issued by the Company or CoStar from time to
time and all requirements, recommendations, rules and regulations (as amended
from time to time) of all regulatory authorities relevant to the Company and any
Group Company with which the Executive is concerned; and

 
 
2

--------------------------------------------------------------------------------

 
 
3.2.13  
consent to the Company monitoring and recording any use that he makes of its
telecommunication or computer systems and will comply with any policies that it
may issue from time to time concerning the use of such systems.

 
4.  
DIRECTORSHIPS

 
4.1  
The Executive:

 
4.1.1  
shall hold such offices as a director or secretary (an "Office") in the Company
or any Group Company as the Board may from time to time require;

 
4.1.2  
shall not be entitled to any additional remuneration by reason of his holding
any Office in the Company or any Group Company;

 
4.1.3  
(shall if the Board so requests) immediately resign without claim for
compensation from any Office held in the Company and any Group Company and the
Executive irrevocably appoints the Company to be his attorney to execute and do
any such instrument or thing and generally to use his name for the purpose of
giving the Company or its nominee the full benefit of this clause;

 
4.1.4  
shall not do anything that would cause him to be disqualified from holding any
Office;

 
4.1.5  
shall not (without the prior written approval of the Board) resign from any
Office which he holds in the Company or any Group Company or any trusteeship
which he holds as a result of the Appointment;

 
4.1.6  
shall hold any Office in the Company (or any Group Company) subject to the
articles of association of the Company (or the relevant Group Company) as
amended from time to time.

 
5.  
TIME COMMITMENT

 
5.1  
The Executive shall work such hours as are necessary for the proper performance
of his duties.

 
5.2  
Regulation 4(1) of the Working Time Regulations 1998 (the "Regulations") limits
the average working week (calculated in accordance with the Regulations) of each
worker to a maximum of 48 hours.  Whilst the parties consider that the nature of
the Executive's position is such that his employment is not and cannot be
measured and so his employment falls within the scope of Regulation 20 of the
Working Time Regulations 1998, the Executive agrees to opt out of Regulation 4
of the Regulations, to the extent that it applies to his employment (if at
all).  Should the Executive wish to terminate this opt-out then he may do so by
giving the Company not less than three months' written notice.

 
 
3

--------------------------------------------------------------------------------

 
 
6.  
OUTSIDE BUSINESS INTERESTS

 
6.1  
Save as a representative of the Company or with the prior written approval of
the Board, the Executive shall not at any time during the Appointment (whether
directly or indirectly, paid or unpaid):

 
6.1.1  
be engaged or concerned in the conduct of;

 
6.1.2  
be or become an employee, agent, partner, consultant or director of; or

 
6.1.3  
assist or have any financial interest in,
 
any other actual or prospective business or profession.  For the avoidance of
doubt, the Executive shall be deemed to have an indirect involvement or
financial interest in an actual or prospective business or profession in which a
Family Member or any trust established for the benefit of, or company controlled
by, a Family Member is involved or financially interested where such business or
profession competes with the business of any Group Company.

 
6.2  
The Executive shall be permitted to hold shares or securities of a company any
of whose shares or securities are quoted or dealt in on any recognised
investment exchange provided that:

 
6.2.1  
any such holding shall not exceed one per cent. of the issued share capital of
the company concerned and is held by way of bona fide investment only
("Investment"); and

 
6.2.2  
he complies with any applicable rules of the Company, any Group Company or any
Regulatory Authority covering the holding of shares or securities.

 
7.  
SALARY

 
7.1  
The Executive shall be paid a salary of £140,000 per annum or such other rate as
may be agreed from time to time (the "Salary") subject to such deductions as are
required by law.  The Salary shall accrue from day to day.  The Salary shall be
payable by bank credit transfer in equal monthly instalments in arrears on or
about the last working day of each calendar month.

 
7.2  
The Company may deduct from any sums owed to the Executive all sums which he
properly owes the Company or any Group Company from time to time.

 
8.  
BONUS

 
 
4

--------------------------------------------------------------------------------

 
 
8.1  
The Board may (at its absolute discretion) award the Executive bonus payments of
such amounts, being up to an annual aggregate maximum of 40% of Salary, as the
CEO may determine in his or her absolute discretion having regard to the
Executive's performance against such reasonable goals and objectives for
individual and/or Company and/or Group Company performance as set from time to
time by the CEO.  If the Executive receives any bonus payment then the Company
is not obliged to make any further bonus payments and any bonus payment will not
be part of the contractual remuneration or Salary hereunder. If the Executive's
employment terminates (or notice is served to terminate his employment) (for
whatever reason) he will not be entitled to receive any bonus payments in
respect of any period.  The provisions of this clause shall not create any
contractual obligation upon the Company to pay to the Executive any bonus in
respect of any period.  During the first year of the Appointment only, the
Executive bonus range will be between 10% and 40% of Salary.

 
9.  
BENEFITS

 
9.1  
The Executive shall be entitled to:

 
9.1.1  
participate in the CoStar 1998 Stock Incentive Plan (the "Plan"), subject to the
rules of the Plan as amended from time to time provided, however, that the
Executive hereby agrees that following the termination of the Appointment for
whatever reason he shall not have any claim against the Company or any Group
Company under this Agreement in respect of any rights he may have acquired under
the Plan.  The Company shall, subject to the Executive entering into and
complying with the terms of this Agreement, award the Executive 10,000 shares of
restricted common stock (the "Restricted Stock") of CoStar, vesting one-fourth
on the first anniversary of the date of this Agreement, one-fourth on the second
anniversary of the date of this Agreement, one-fourth on the third anniversary
of the date of this Agreement, and one fourth on the fourth anniversary of the
date of this Agreement.  Any grant of Restricted Stock and all determinations
with regard to the Restricted Stock award shall be subject to and made in
accordance with the terms of the Plan and CoStar's form of grant agreement
thereunder; and

 
9.1.2  
certain insurance benefits as provided in clause 10 below.

 
9.2  
During the Appointment the Company shall contribute an amount equal to x% of the
Salary in equal monthly instalments in arrears to such HMRC approved pension
scheme (the "Pension Scheme") established for the benefit of the Executive as
the Executive may notify to the Company in writing.  The Executive's
contributions to the Pension Scheme shall be made by way of deduction from the
Salary.  The Company's contributions to the Pension scheme shall be subject to
the rules of the scheme and the requirements of HMRC as amended from time to
time.  For the purpose of this clause x shall be calculated having regard to the
amount of the Executive's contribution to the Pension Scheme, and as set out
below:

 


Executive Contribution to the Pension Scheme (as a % of Salary)
x equals
(as a % of Salary)
Less than 6%
4%
6%
4½%
7%
5%
8%
5½%
9%
6%

 
 
5

--------------------------------------------------------------------------------

 
 
9.3  
The Executive's rights under the benefit plans and schemes detailed in this
clause 9 and clause 10 below, including rights arising upon termination of the
Appointment (howsoever such termination arises) shall be exclusively governed by
the rules of such plans and schemes and the Executive shall have no rights under
this Agreement (or any alleged breach of it) to any compensation under or in
respect of such benefits, whether upon termination of the Appointment or
otherwise.

 
10.  
INSURANCE BENEFITS

 
10.1  
Subject to clauses 10.1.1 to 10.1.4 below, during the Appointment the Executive
may participate in any permanent health insurance scheme and any life assurance
scheme with a third party insurer provided by the Company subject to the terms
and conditions of those schemes as amended from time to time, the rules of the
relevant insurance policy as amended from time to time and his satisfying the
requirements of the scheme insurers.  The Executive's participation in such a
scheme shall be on the basis that:

 
10.1.1  
In the case of any permanent health insurance scheme:

 
(a)  
the Company shall only be obliged to make payments to the Executive to the
extent that it has received payment from the scheme insurers for that purpose
and, for the avoidance of doubt, no other sums will be due to the Executive from
the Company.  The Company shall use reasonable endeavours to assist the
Executive in making and pursuing any bona fide claim for benefits under the
scheme;

 
(b)  
if the Executive is receiving benefits under any such scheme then he will, if
requested by the Company, immediately resign from any Office held in the Company
or any Group Company

 
(c)  
the Company may by notice and with immediate effect discontinue payment (in
whole or in part) of the Salary and the provision of any benefits in respect of
any period during which the Executive shall be in receipt of any benefits under
the scheme.

 
10.1.2  
without prejudice to the Executive's statutory rights, the Company may terminate
the Executive's employment even if to do so would result in an actual or
prospective loss of entitlement to benefits under the scheme;

 
10.1.3  
the Executive's health is not such that the Company is unable to obtain cover or
to obtain cover on terms and at a premium which the Company considers
reasonable;

 
10.1.4  
the Company may, as part of a review of insurance benefits provided to employees
within the Company or its Group Companies, change the provider of such insurance
and/or the level of cover provided and/or amend the scheme in any other way
and/or terminate the benefit of such insurance on notice to the Executive
provided that any such change, amendment or termination is consistent with the
treatment of other senior employees of the Group Companies based in the United
Kingdom.

 
 
6

--------------------------------------------------------------------------------

 
 
11.  
VACATION

 
11.1  
The Executive shall be entitled to 25 working days' paid vacation (in addition
to the usual eight English public holidays) in each complete leave year worked
in accordance with the Company's vacation policy.

 
12.  
SICKNESS

 
12.1  
Provided the Executive complies with the Company's rules on notification and
evidence of absence due to illness or injury (as amended from time to time) he
shall be paid the Salary and receive his contractual benefits during any absence
from work due to illness or injury for an aggregate of up to 65 working days in
any period of 12 months.  Such payments shall be reduced by the amount of any
insurance or other benefit to which he is entitled as a result of his incapacity
and any sickness or other benefit to which he is entitled under social security
legislation for the time being in force.  Thereafter, the Company may by notice
and with immediate effect (or from a future date specified in the notice)
discontinue payment (in whole or part) of the Salary and provision of any
benefits until such incapacity shall cease.

 
12.2  
The Company may require the Executive to undergo examinations by medical
advisers appointed or approved by the Board and the Executive authorises such
advisers to disclose to the Company the results of such examinations and to
discuss with it any matter arising from such examinations.

 
12.3  
If the Executive is unable to perform his duties under this agreement as a
result of ill health, accident or injury caused by actionable negligence,
nuisance or breach of any statutory duty on the part of any third party in
respect of which damages may be recoverable then the Executive will (if
requested to do so by the Board) pursue a claim against that third party in
respect of his loss of earnings for the period during which he was paid by the
Company but unable to perform his duties under this agreement and will account
to the Company for sums recovered in respect of such loss, less any costs borne
by him in connection with the recovery of such damages or compensation.

 
13.  
BUSINESS EXPENSES

 
The Company shall reimburse the Executive for all reasonable travel,
accommodation and other expenses wholly, exclusively and necessarily incurred in
or about the performance of his duties hereunder and in accordance with the
FOCUS expenses policy and which expenses shall be evidenced as required by
FOCUS.
 
14.  
CONFIDENTIAL INFORMATION

 
14.1  
Without prejudice to his common law duties, the Executive shall not directly or
indirectly  (save in the proper course of his duties, as required by law or as
authorised by the Board) use or communicate to any person (and shall use his
best endeavours to prevent the use or communication of) any trade or business
secrets or confidential information of or relating to the Company or any Group
Company (including but not limited to details of (i) financial and business
information, such as information with respect to costs, commissions, fees,
profits, sales, markets, mailing lists, strategies and plans for future
business, new business, product or other development, potential acquisitions or
divestitures, and new marketing ideas; (ii) product and technical information,
such as product formulations, new and innovative product ideas, methods,
procedures, devices, machines, equipment, data processing programs, software,
software codes, computer models, and research and development projects; (iii)
marketing information, such as the identity of the Company’s customers or any
Group Company's, customers, distributors and suppliers and their names and
addresses, the names of representatives of the Company’s or any Group Company's
customers, distributors or suppliers responsible for entering into contracts
with the Company or any Group Company, the amounts paid by such customers to the
Company or any Group Company, specific customer needs and requirements, and
leads and referrals to prospective customers; (iv) personnel information, such
as the identity and number of the Company’s or any Group Company's employees,
their salaries, bonuses, benefits, skills, qualifications, and abilities; and
(v) research methods, methods of compiling real estate information, methods of
creating the Company’s or any Group Company's database, procedures, devices,
machines, equipment, data processing programs, software, computer models,
research projects, and other means used by the Company or any Group Company in
the conduct of its business) which he creates, develops, receives or obtains
while in the service of the Company or any Group Company.  Subject to clause
14.2 below, This restriction shall continue to apply after the termination of
the Appointment howsoever arising without limit in time.

 
 
7

--------------------------------------------------------------------------------

 
 
14.2  
Reference to confidential information in this clause 14 shall not include
information which is in the public domain at the time of its disclosure or which
comes into the public domain after its disclosure otherwise than by reason of a
breach of this agreement, information which was already demonstrably known to
the receiving party at the date of disclosure and had not been received in
confidence from the Company or information which is required to be disclosed as
a matter of law.  It shall include information in the public domain for so long
as the Executive is in a position to use such information more readily than
others who have not worked for the Company.

 
14.3  
During the Appointment the Executive shall not make (other than for the benefit
of the Company) any record (whether on paper, computer memory, disc or
otherwise) relating to any matter within the scope of the business of the
Company or any Group Company or their customers and suppliers or concerning its
or their dealings or affairs or (either during the Appointment or afterwards)
use such records (or allow them to be used) other than for the benefit of the
Company or the relevant Group Company.  All such records (and any copies of
them) shall belong to the Company or the relevant Group Company.

 
14.4  
The Executive shall not during the Appointment either directly or indirectly
publish any opinion, fact or material on any matter within the scope of the
business of the Company or any Group Company (whether confidential or not);

 
14.5  
The Executive shall not, either during the Appointment or following its
termination, make any misleading, derogatory or untrue comments or statements
(whether orally or in writing) concerning the Company, any Group Company, its or
their directors, officers or employees.

 
 
8

--------------------------------------------------------------------------------

 
 
15.  
DATA PROTECTION

 
15.1  
The Executive consents to the Company and other Group Companies holding and
processing information about him (for legal, personnel, administrative and
management purposes) and, in particular, holding and processing:

 
15.1.1  
his health records and any medical reports given to or obtained by the Company,
to monitor sick leave and take decisions as to his fitness to work or the need
for adjustments in the workplace;

 
15.1.2  
any information relating to criminal proceedings in which he has been or is
involved, for any insurance purposes and to comply with legal requirements and
obligations to third parties.

 
15.2  
The Company may make such information available to Group Companies, those who
provide products or services to the Company and Group Companies (such as
advisers and payroll administrators), regulatory authorities, potential or
future employers, governmental or quasi-governmental organisations and potential
purchasers of the Company or the business in which the Executive works.

 
15.3  
The Executive consents to the transfer of such information to the Company's
Group Companies outside the European Economic Area in order to further its
business interests.

 
16.  
INTELLECTUAL PROPERTY

 
16.1  
For the purposes of this clause "Intellectual Property Rights" means any and all
patents, trade marks, service marks, rights in designs, get-up, trade, business
or domain names, goodwill associated with the foregoing, copyright (including
rights in computer software and databases), topography rights (in each case
whether registered or not and any applications to register or rights to apply
for registration of any of the foregoing), rights in inventions, knowhow, trade
secrets and other confidential information, rights in databases and all other
intellectual property rights of a similar or corresponding character which may
now or in the future subsist in any part of the world.

 
16.2  
The Executive acknowledges that because of the nature of his duties and the
particular responsibilities arising as a result of such duties which he owes to
the Company and the Group Companies he has a special obligation to further the
interests of the Company and the Group Companies.  In particular, the
Executive's duties will include reviewing the products and services of the
Company and Group Companies with a view to identifying and implementing
potential improvements.

 
16.3  
The Executive shall promptly disclose to the Board any idea, invention or work
which is relevant to (or capable of use in) the business of the Company or any
Group Company now or in the future made by him in the course of his employment
(whether or not in the course of his duties).  The Executive acknowledges that
all Intellectual Property Rights subsisting (or which may in the future subsist)
in any such ideas, inventions or works will, on creation, vest in and be the
exclusive property of the Company and if they do not do so he shall assign them
to the Company (upon its request and at its cost).  The Executive irrevocably
waives any "Moral Rights" which he may have in any such ideas, inventions or
works under chapter IV of part I of the Copyright, Designs  and Patents Act
1988.

 
 
9

--------------------------------------------------------------------------------

 
 
16.4  
The Executive hereby irrevocably appoints the Company to be his attorney in his
name and on his behalf to execute and do any such instrument or thing and
generally to use his name for the purpose of giving to the Company or its
nominee the full benefit of this clause and acknowledges in favour of any third
party that a certificate in writing signed by any director or secretary of the
Company that any instrument or act falls within the authority hereby conferred
shall be conclusive evidence that such is the case.

 
17.  
DURATION AND TERMINATION

 
17.1  
The Appointment shall continue until terminated:

 
17.1.1  
as provided for elsewhere in this Agreement;

 
17.1.2  
by the Executive giving to the Company not less than three months' prior written
notice which notice may not be given so as to expire before the second
anniversary of the Commencement Date.  Provided that, following service of
notice by the Executive all remuneration, contractual benefits and/or bonus
entitlements, save for Salary shall cease;

 
17.1.3  
by the Company giving to the Executive not less than six months' prior written
notice, which notice may not be given so as to expire before the second
anniversary of the Commencement Date; or

 
17.1.4  
automatically on the Executive's 65th birthday (being the contractual retirement
date).

 
17.2  
The Company may terminate the Appointment by notice but with immediate effect if
the Executive shall have committed any serious breach or (after warning in
writing) any repeated or continued material breach of his obligations to the
Company or (in the reasonable opinion of the Board and after warning in writing)
shall have failed to perform his duties to a satisfactory standard or shall have
been guilty of any act of gross negligence, dishonesty or serious misconduct or
any conduct which (in the reasonable opinion of the Board) tends to bring
himself, the Company or any Group Company into disrepute or shall be declared
bankrupt or shall compound with his creditors or shall have been convicted of
any criminal offence (other than an offence under any road traffic legislation
in the United Kingdom or elsewhere for which a fine or non-custodial penalty is
imposed); or shall have been disqualified from holding any office which he holds
in any Group Company or resigns from such office without prior written approval
of the Board; or shall have been prevented by illness, injury or other
incapacity from fully performing his obligations to the Company for an aggregate
of one hundred and thirty working days in any period of twelve months; or shall
have committed any breach of the Stock Purchase Agreement entered into by the
Company and any Group Company dated as of the Commencement Date or shall have
refused or failed to abide by or comply with the directives of the Board or of
CoStar or shall have materially violated the CoStar Code of Conduct or abuses
alcohol or drugs (legal or illegal) other than prescription drugs taken under
the directions of a physician and in accordance with those directions.

 
 
10

--------------------------------------------------------------------------------

 
 
17.3  
In the event of termination by the Company in accordance with Clause 17.2 above,
the Executive shall forfeit all unvested Restricted Stock and any claim in
respect of unpaid bonus for any period whatsoever.

 
17.4  
Any delay by the Company in exercising such right to terminate shall not
constitute a waiver thereof.

 
18.  
GARDEN LEAVE

 
18.1  
Notwithstanding any other provision in this agreement the Company is under no
obligation to provide the Executive with work and the Board may (if either party
serves notice to terminate the Appointment or if the Executive purports to
terminate the Appointment without due notice and the Company has not accepted
that resignation) require the Executive to perform no duties whatsoever or such
duties as it may reasonably require and may exclude the Executive from any
premises of any Group Company without having to give any reason for so doing.

 
18.2  
During any period in which the Company exercises its rights under clause 18.1
("Garden Leave") the Executive shall:

 
18.2.1  
remain an employee of the Company and be bound by the terms of this agreement
(in particular clauses 6 and 14 and 16);

 
18.2.2  
not have any contact or communication with any client or customer, employee,
officer, director, agent or consultant of the Company or any Group Company
except any member of the Board;

 
18.2.3  
take and be deemed to be taking any period of accrued but unused holiday
entitlement;

 
18.2.4  
keep the Board informed of his whereabouts (except during any periods taken as
holiday) so that he can be called upon to perform any appropriate duties as
required by the Board;

 
18.2.5  
comply with his obligations under this Agreement; and

 
18.2.6  
continue to receive the Salary and contractual benefits (but not, for the
avoidance of doubt, any bonus) in the usual way.

 
19.  
PAYMENT IN LIEU OF NOTICE

 
19.1  
The Company may (at the sole and absolute discretion of the Board) terminate the
Appointment at any time and with immediate effect by making the Executive a
payment in lieu of the notice period set forth in clause 17.1.3 (or, if
applicable, the remainder of the notice period) and calculated as set out below
(the "Payment in Lieu of Notice"):

 
19.1.1  
In circumstances where the Payment in Lieu of Notice is paid to the Executive by
the Company before the first anniversary of the Commencement Date (the "First
Anniversary") it shall be calculated as an amount equal to twelve months' Salary
(at the date of termination) and shall exclude the value of any contractual
benefits or bonus which the Executive would have received during any period of
notice or otherwise;

 
 
11

--------------------------------------------------------------------------------

 
 
19.1.2  
In circumstances where the Payment in Lieu of Notice is paid to the Executive by
the Company on or after the First Anniversary but before the second anniversary
of the Commencement Date (the "Second Anniversary") it shall be calculated as an
amount equal to nine months' Salary (at the date of termination) and shall
exclude the value of any contractual benefits or bonus which the Executive would
have received during any period of notice or otherwise; and

 
19.1.3  
In circumstances where the Payment in Lieu of Notice is paid by the Company to
the Executive on or after the Second Anniversary it shall be calculated as an
amount equal to six months' Salary (at the date of termination) and shall
exclude the value of any contractual benefits or bonus which the Executive would
have received during any period of notice or otherwise.

 
19.2  
The Company shall pay any Payment in Lieu of Notice in instalments over a period
of 12 months (in the case of a payment under clause 19.1.1), nine months (in the
case of a payment under clause 19.1.2) and six months (in the case of a payment
under clause 19.1.3).  Such payments will be subject to income tax and national
insurance contributions.

 
19.3  
It shall be a condition of payment of any Payment in Lieu of Notice that the
Executive shall have previously executed an agreement in a form satisfactory to
the Company releasing the Company and each Group Company from all claims and
rights of action arising from the termination of the Executive's employment.

 
20.  
OBLIGATIONS ON TERMINATION

 
20.1.1  
Upon whichever is the first to occur of termination of the Appointment howsoever
arising or the Company sending the Executive on Garden Leave the Executive shall
(if the Board so requests):

 
20.1.2  
immediately resign without claim for compensation from all Offices held in any
Group Company and membership of any organisation and any Office in any other
company acquired by reason of or in connection with the Appointment and the
Executive hereby irrevocably appoints the Company to be his attorney in his name
and on his behalf to execute any documents and to do any things necessary or
requisite to give effect to this clause;

 
20.1.3  
deliver to the Company all documents (including, but not limited to,
correspondence, lists of clients or customers, plans, drawings, accounts and
other documents of whatsoever nature and all copies thereof, whether on paper,
computer memory or otherwise) made, compiled or acquired by him during the
Appointment and relating to the business, finances or affairs of the Company or
any Group Company or its or their clients and any other property of any Group
Company which is in his possession, custody, care or control.  This clause shall
not apply to any property provided to the Executive as a benefit during any
period of Garden Leave provided, however, that such property shall be returned
to the Company at the end of the Garden Leave period.  The Executive shall, if
requested to do so by the Company, confirm in writing his compliance with his
obligations under this clause;

 
 
12

--------------------------------------------------------------------------------

 
 
20.1.4  
irretrievably delete any information relating to the business of the Company or
any Group Company stored on any magnetic or optical disc or memory and all
matter derived therefrom which is in his possession, custody, care or control
outside the premises of the Company and shall produce such evidence of
compliance with this sub-clause as the Company may require;

 
21.  
RESTRICTIONS AFTER TERMINATION

 
21.1  
The Executive acknowledges that because of the nature of his duties and the
particular responsibilities arising as a result of such duties owed to the
Company and each Group Company he has knowledge of trade secrets and
confidential business information (including details of customers and business
associates) and is therefore in a position to harm their legitimate business
interests if he were to make use of such trade secrets or confidential business
information for his own purposes or the purposes of another.  Accordingly,
having regard to the above, and having taken independent legal advice the
Executive accepts that the restrictions in this clause are reasonable.

 
21.2  
The Executive covenants to the Company (for itself and as trustee for each Group
Company) that in order to protect the confidential information, trade secrets
and business connections of the Company and each Group Company he shall not for
the following periods after Termination for whatever reason (but excluding
repudiatory breach of this agreement by the Company) save with the prior written
consent of the Board directly or indirectly, either alone or jointly with or on
behalf of any third party and whether on his own account or as principal,
partner, shareholder, director, employee, consultant or in any other capacity
whatsoever:

 
21.2.1  
for twelve months following Termination in the Relevant Territory and in
competition with the Company or any Relevant Group Company engage, assist or be
interested in any undertaking which provides Services (which by way of example
only shall include but not be limited to, as at the date of this agreement, the
following undertakings: LoopNet, Inc, Xceligent, Inc.; Black's Guide; Dorey
Publishing; Commercial Search; Cityfeet.com, Inc.; Octane Ventures,
Officespace.com; Marchall & Swift; Yale Robbins; Reis, Inc; Investment Property
Databank Limited; Reed Business Information Limited; and Experian Limited;

 
21.2.2  
for twelve months following Termination and in competition with the Company or
any Relevant Group Company solicit or interfere with or endeavour to entice away
from the Company or any Relevant Group Company any Customer in relation to the
supply of Services;

 
21.2.3  
for twelve months following Termination in the Relevant Territory and in
competition with the Company or any Relevant Group Company be concerned with the
supply of Services to any Customer;

 
21.2.4  
for twelve months following Termination and in competition with the Company or
any Relevant Group Company solicit or interfere with or endeavour to entice away
from the Company or any Relevant Group Company any Potential Acquisition
Candidate in relation to the supply of Services;

 
 
13

--------------------------------------------------------------------------------

 
 
21.2.5  
for twelve months following Termination solicit the employment or engagement of
or endeavour to entice away from the Company or any Relevant Group Company any
Key Employee  (whether or not such person would breach their contract of
employment or engagement by reason of leaving the service of the business in
which they work); and

 
21.2.6  
at any time following Termination represent himself as being in any way
connected with or interested in the business of the Company or any Relevant
Group Company.

 
21.3  
Each of the obligations in this clause is an entire, separate and independent
restriction on the Executive, despite the fact that they may be contained in the
same phrase and if any part is found to be invalid or unenforceable the
remainder will remain valid and enforceable.

 
21.4  
The Executive acknowledges that each and every restriction contained within this
clause is intended by the parties to apply after Termination whether Termination
is lawful or otherwise.  The restrictions, which are acknowledged to be
ancillary in nature, will apply even where Termination results from a breach of
a provision within this agreement.

 
21.5  
While the restrictions are considered by the parties to be fair and reasonable
in the circumstances, it is agreed that if any of them should be judged to be
void or ineffective for any reason, but would be treated as valid and effective
if part of the wording was deleted, they shall apply with such modifications as
necessary to make them valid and effective.

 
21.6  
The Executive will (at the request of the Board and cost of the Company) enter
into a direct agreement with any Group Company under which he will accept
restrictions corresponding to the restrictions contained in this clause (or such
as will be appropriate in the circumstances) in relation to such Group Company.

 
21.7  
The provisions of this clause will not prevent the Executive from holding an
Investment.

 
22.  
DEFINITIONS

 
For the purposes of clause 21:
 
(a)  
"Customer" means any person, firm, company or entity which was a customer of the
Company or any Relevant Group Company at any time during the 12 months prior to
Termination and with which the Executive was materially concerned or had
personal contact at any time during the said period of 12 months;

 
(b)  
"Key Employee" means any person who immediately prior to Termination was an
employee or consultant of the Company or any Relevant Group Company occupying a
senior or managerial position who was likely to be:

 
(i)  
in possession of confidential information belonging to the Company; or

 
(ii)  
able to influence the customer relationships or trade connections of the
Company,

 
and with whom the Executive worked closely at any time during the period of
12 months prior to Termination;
 
 
14

--------------------------------------------------------------------------------

 
 
(c)  
"Potential Acquisition Candidate" means any person, firm, company or entity with
whom any Group Company was in discussions, or who or which had been identified
by any Group Company, in each case as a potential target for acquisition by or a
joint venture or other material business partnership with any Group Company and
with which potential acquisition, joint venture or partnership the Executive was
involved or about which he was otherwise in possession of confidential
information;

 
(d)  
"Relevant Group Company" means any Group Company (and, if applicable, its
predecessors in business) for which the Executive performed services to a
material degree or in which he held office or concerning which he was in
possession of confidential information at any time during the 12 months prior to
Termination;

 
(e)  
"Relevant Territory" means geographical area constituting the market of the
Company and any Relevant Group Company for Services in the period of 12 months
prior to Termination and with which area the Executive was materially concerned
at any time during the said period of 12 months;

 
(f)  
"Services" means services which are competitive with those supplied by the
Company or any Relevant Group Company in the 12 months prior to Termination and
with the supply of which the Executive was materially concerned at any time
during the said period of 12 months; and

 
(g)  
"Termination" means the date of termination of the Appointment.

 
23.  
RECONSTRUCTION AND AMALGAMATION

 
If the Executive's employment is terminated at any time in connection with any
reconstruction or amalgamation of the Company or any Group Company whether by
winding up or otherwise and he receives an offer of employment on terms which
(considered in their entirety) are no less favourable to any material extent
than the terms of this agreement from an undertaking involved in or resulting
from such reconstruction or amalgamation he shall have no claim whatsoever
against the Company or any such undertaking arising out of or connected with
such termination.
 
24.  
DISCIPLINARY AND GRIEVANCE PROCEDURES

 
24.1  
Any dismissal, disciplinary action or grievance proceedings shall be carried out
in accordance with such procedures as the Board deem appropriate.  For the
avoidance of doubt, these procedures are not intended to be contractually
binding.  If the Executive is not satisfied with any disciplinary decision,
decision to dismiss taken in relation to him, or decision in respect of a
grievance he may apply in writing within 14 days of that decision to the
Chairman of the Board from time to time, whose decision shall be final.  If the
Executive has any grievance in relation to his employment he may raise it in
writing with the Chairman of the Board from time to time.

 
 
15

--------------------------------------------------------------------------------

 
 
24.2  
The Board may at any time suspend the Executive for a period of up to twelve
weeks for the purposes of investigating any allegation of misconduct or neglect
against him and during this period he will continue to receive his salary and
all contractual benefits but will not (except with the prior written approval of
the Board) attend any premises of or contact any employee (other than any
director) or customer of the Company or any Group Company.

 
25.  
NOTICES

 
Any notice to be given hereunder shall be in writing.  Notices may be given by
either party by personal delivery or post or by fax or e-mail addressed to the
other party at (in the case of the Company) its registered office for the time
being and copied to CoStar as below and (in the case of the Executive) his last
known address.  Any such notice given by letter or fax or e-mail shall be deemed
to have been served at the time at which the notice was delivered personally or
transmitted by fax or (if sent by post) would be delivered in the ordinary
course of post:
 
(a)  
If to the CoStar:

 
Andrew C. Florance
Chief Executive Officer
2 Bethesda Metro Center
10th Floor
Bethesda, Maryland   20814
Telefax: 301-718-2444
 
with a copy to:
 
Jonathan Coleman
General Counsel
2 Bethesda Metro Center
10th Floor
Bethesda, Maryland 20814
Telefax: 301-664-9176
 
26.  
ENTIRE AGREEMENT AND PREVIOUS CONTRACTS

 
26.1  
Each party on behalf of itself and (in the case of the Company, as agent for the
Group Companies) acknowledges and agrees with the other party (the Company
acting on behalf of itself and as agent for each Group Company) that this
agreement constitutes the entire and only agreement between the Executive and
any Group Company relating to his employment with the Company.

 
26.2  
This agreement may be varied only by a document signed by each of the parties
and expressly incorporating the terms of this agreement as varied into that
document.

 
 
16

--------------------------------------------------------------------------------

 
 
26.3  
The Company shall discharge its obligations to make payments or provide benefits
to the Executive hereunder in the event that such payments are made or benefits
are provided to the Executive by a Group Company.

 
26.4  
Any previous agreement or arrangement between the Company or any Group Company
and the Executive shall be deemed to have been terminated by mutual consent as
from the commencement of the Appointment and the Executive agrees that the said
termination of such subsisting agreement shall constitute a waiver by the
Executive of any claims, rights and remedies which the Executive has or would
have arising under or in connection with any such subsisting agreements.

 
27.  
PROPER LAW

 
27.1  
This agreement (and any dispute, controversy, proceedings or claim of whatever
nature arising out of or in any way relating to this agreement or its formation)
shall be governed by and construed in accordance with English law.

 
27.2  
Each of the parties to this agreement irrevocably agrees that the courts of
England shall have exclusive jurisdiction to hear and decide any suit, action or
proceedings, and/or to settle any disputes which may arise out of or in
connection with this agreement and, for these purposes, each party irrevocably
submits to the jurisdiction of the courts of England.

 
28.  
CONSTRUCTION

 
28.1  
The headings in this agreement are inserted for convenience only and shall not
affect its construction.

 
28.2  
Any reference to a statutory provision shall be construed as a reference to any
statutory modification or re-enactment thereof (whether before or after the date
hereof) for the time being in force.

 
28.3  
No modification, variation or amendment to this agreement shall be effective
unless such modification, variation or amendment is in writing and has been
signed by or on behalf of both parties.

 
This document has been signed by the parties as a deed and delivered on the date
first stated on page 1

 
 
17

--------------------------------------------------------------------------------

 

EXECUTED as a Deed by PROPERTY INVESTMENT EXCHANGE LIMITED acting by
 
/s/ Jonathan Bray                  
Director
 
/s/
Director/Company Secretary
   
 
 
 
SIGNED by
PAUL MARPLES
)
)
)
 
 
/s/ Paul Marples
 
in the presence of:
     /s/ Raymond Taylor     
Signature
 
RL Taylor
   
Name
 
   
Address
 
   
 
Solicitor
   
Occupation
   






Paul Marples Service Agreement Execution Copy  
 
18

--------------------------------------------------------------------------------

 
